                     IN THE UNITED STATES DISTRICT COURT                       FILED
                          FOR THE DISTRICT OF MONT ANA                            OCT O9 2018
                                                                             Clerk, U.S. District Court
                                       BUTTE DIVISION                          District Of Montana
                                                                                      Helena


 CORLISS SMITH and LARRY
 SMITH,
                                                            No. CV-18-57-BU-SEH
                                 Plaintiffs,

 vs.                                                        ORDER

 TARGET CORPORATION and JOHN
 DOES 1-10,

                                 Defendants.


       On September 4, 2018, Defendant Target Corporation filed a Notice of

Removal in accordance with 28 U.S.C. § 1446. 1

       The removal statute is strictly construed against removal jurisdiction. 2 The

"strong presumption" against removal jurisdiction requires the defendant to carry

the burden of showing removal is proper. 3 Federal jurisdiction must be rejected if



       1
           Doc. I.
       2
           Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).
       3
           Gaus, 980 F.2d at 566.

                                                 -1-
there is any doubt as to the right of removal in the first instance. 4

      Defendant's Notice of Removal asserts federal jurisdiction under 28 U.S.C.

§§1332(a) and 144l(a). 28 U.S.C. §1332(a) states:

                (a) The district courts shall have original jurisdiction of
                all civil actions where the matter in controversy exceeds
                the sum or value of $75,000, exclusive of interest and
                costs ....

      Defendant Target Corporation properly stated both its place of incorporation

and its principal place of business establishing diversity of citizenship. 28 U.S.C.

§ 1332. However, Defendant failed to properly establish the amount in

controversy necessary for federal jurisdiction.

      If a complaint fails to allege the amount in controversy, a notice of removal

simply stating "the amount in controversy exceeds $75,000" is insufficient to

establish the required amount in controversy. 5 The Defendant must state the

underlying facts supporting the assertion that the amount in controversy exceeds

$75,000. 6 Defendant bears the burden of proving by a preponderance of evidence

that the amount in controversy exceeds $75,000. 7


      4
          Gaus, 980 F.2d at 566.
      5
          Gaus, 980 F .2d at 566.
      6
          Gaus, 980 F.2d at 566.
      7
          Singer v. State Fann Mut. Auto. Ins. Co., 116 F.3d 373,376 (9th Cir. 1997).

                                               -2-
          Here, Defendant offered no facts to support the Court's jurisdiction.

Instead, Defendant states, in conclusory fashion, that "[t]he plaintiffs have

indicated ... and Target believes that the amount in controversy will exceed the

jurisdictional dollar amount of $75,000 required by 28 U.S.C. § l 332(a)." 8

       Fed. R. Civ. P. 12(h)(3) contemplates that lack of jurisdiction can be raised

at any time. Moreover, the Court has the duty to raise jurisdictional issues even if

the parties do not. 9

       ORDERED:

       This case will be remanded to state court on October 29, 2018, unless

Defendant files an amended notice of removal properly alleging jurisdiction on or

before that date.

                         "ti
      DA TED this _7_ day of October, 2018.



                                                   ~
                                                   SAM
                                                       a./ef~
                                                        KHADDON                 \
                                                   United States District Court




      8
          Doc. 1 at 2.

      'Sessions v. Chrysler Corp., 517 F.2d 759 (9th Cir. 1975).

                                             -3-
